DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Status
	Applicant’s amendments filed 9/21/2021 have been received and reviewed.  The status of the claims is as follows:
	Claims 1-5, 8-16, and 19-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.	Claims 1-5, 8-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims do not fall within at least one of the four categories of patent eligible subject matter because while they purport to be a system (apparatus), the claims set forth no physical structure.  Instead, the claimed “system” comprises a series of software elements (search engine, back-end architecture, browser extensions, user interface, sticker icon).  Accordingly, the claimed invention is made up of only software elements and thus amounts to software per se. Software per se does not fall within one Gottschalk v. Benson, 409 U.S. 63 at 72).
While the present amendments specify that the system is “computer-implemented”, and “provided to users online on a personal computing device or via a front-end mobile application,” the claim is not directed to either the computer or computing device.  The claim still merely lists software elements as elements of the “system”, and as such is directed to software per se.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 1-5, 11-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez Ruiz et al. (US 20150134372 A1, hereinafter Ruiz) in view of Gorodyansky (US 20120023570 A1) and Butters et al. (US 20200151786 A1, hereinafter Butters).
Regarding Claim 1
Ruiz discloses a system of dynamic searching, comprising: 
a search engine enabling searching across multiple servers (at least paragraph 34-36: online booking system allows user to search across a number of third party websites and travel databases) 
a back-end architecture including one or more databases and tracking tools comparing prices of a product or service (at least paragraphs 49-50, 67: travel 
a user interface displaying a list of search results including the product or service (at least paragraph 38: GUI interface to booking tool)
wherein the system provides the lowest price for the product or service to a user in any geographical location (at least paragraphs 49-52:  offerings (including prices) that meet parameters returned to user and displayed in client application; since all matches returned, lowest priced offering is provided)

Ruiz does not explicitly disclose that the search is performed across multiple virtual private servers in a tailored group of geographic locations, and that the products and services tracked and provided are in these locations.  Gorodyansky teaches that it is known to include tailoring (i.e., selecting) geographic locations of virtual private servers from which to receive content (see at least paragraphs 32, 64: IPs (corresponding to servers) can be selected as VPN for region chosen to receive content from) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Ruiz, with the virtual private servers ate tailored geographical locations, as taught by Gorodyansky, since such a modification would have provided a layer of security and anonymity to Internet users (at least paragraph 5 of Gorodyansky).
Ruiz further does not explicitly disclose a sticker icon on the user interface, wherein a user can click the sticker icon on any search result to request price information for the product or service shown in the search result.  Butters teaches that it is known to 
The Examiner notes that the term “sticker” is considered to be a nonfunctional label of the recited icon, and is given little patentable weight. Therefore, any icon, button, or control which is capable of the functionality recited (i.e., wherein a user can click the sticker icon on any search result to request price information for the product or service shown in the search result) is patentable indistinct from the claimed “sticker icon”.

Regarding Claim 12
Claim 12 is substantially similar to claim 1 and rejected on similar grounds.


Regarding Claims 2-5, 11, 13-16, 20
Ruiz in view of Gorodyansky and Butters discloses:
browser extensions distributed over the multiple virtual private servers (Ruiz: paragraph 44)
wherein the product or service is a travel service (Ruiz: abstract)
wherein the travel service is a flight (Ruiz: paragraph 26)
wherein the search engine is provided via a front-end mobile application (Ruiz: paragraphs 28, 44)
a user interface displaying a list of search results including the product or service (Ruiz: paragraph 52)
wherein the tailored group of geographical locations comprises geographical locations in different countries (Gorodyansky: 50, 53)
wherein the searching is done among one or both of online travel agents or online travel aggregators and providing the lowest price includes selecting an online travel agent or online travel aggregator (Ruiz: paragraphs 24, 26)
allowing a user to insert flight details at the selected online travel agent or online travel aggregator and browse flights (Ruiz: paragraphs 48, 52-53)
wherein the lowest price for the product or service in the tailored group of geographical locations is provided via a mobile application (at least paragraphs 49-52:  offerings (including prices) that meet parameters returned to user and displayed in client application; since all matches returned, lowest priced offering is provided)

3.	Claims 8, 9, 10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez Ruiz et al. (US 20150134372 A1, hereinafter Ruiz) in view of Gorodyansky (US 20120023570 A1) and Butters et al. (US 20200151786 A1, hereinafter Butters), as applied above, and further in view of Rankine (US 20150106856 A1).
Regarding Claims 8, 9, 19
Ruiz in view of Gorodyansky and Butters discloses the claimed invention except for:
directing a user to a pop-up showing the price information for the product or service and providing a link to a website providing the lowest price for the product or service when the user clicks on the sticker icon

Rankine teaches that it is known to include directing a user to a pop-up showing the price information for the product or service and providing a link to a website providing the lowest price for the product or service when the user clicks on the sticker icon (at least paragraph 70, figure 4:  when user clicks icon in interface with reference to product, a popup shows price and link to site offering product at price) in a similar environment. It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Ruiz in view of Gorodyansky and Butters, with the icon  directing user to a pop-up showing price information and providing a link to a website providing the product, , as taught by Rankine, since such a modification would have provided user interface elements that permit a user to easily identify integrated products and access further information about the products  (at least paragraph 6 of Rankine).
Regarding Claim 10
Ruiz in view of Gorodyansky and Butters and Rakine further discloses:
wherein when a user clicks on the sticker icon, the system automatically saves the price information for the product or service in a dedicated savings page (Rakine: at least paragraph 70: user may click an icon and save product details to wish list)
Response to Arguments
	Applicant’s arguments with respect to the integration of allowable subject matter into the claims have been fully considered, but they are not persuasive.  Applicant asserts that the subject matter indicated allowable of claims 7 and 18 have been integrated into independent claims 1 and 12, respectively.  The Examiner respectfully disagrees, as each of claims 7 and 18 recited “wherein a user can drag the sticker icon over any search result to request price information for the product or service shown in the search result” (emphasis added).  The present claims do not recite a functionality of a sticker icon where a user can drag the icon over a search result to request price information. Accordingly, the claims do not integrate the subject matter previously indicated allowable and are newly rejected with the Butters reference above.
	Applicant’s arguments with respect to the 35 USC 101 rejection of claims 1-11 have been fully considered, but they are not persuasive.  Applicant asserts that the present amendments remedy the claims’ deficiency as being directed to software per se.  However, as indicated above, while the present amendments specify that the system is “computer-implemented”, and “provided to users online on a personal computing device or via a front-end mobile application,” the claim is not directed to either the computer or computing device.  The claim still merely lists software elements as elements of the “system”, and as such is directed to software per se.  Accordingly, the rejection is maintained.
	Applicant’s arguments with respect to the 35 USC 112 rejections have been fully considered, and are persuasive in light of the present amendments.  Accordingly, the rejections have been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961.  The examiner can normally be reached on Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625